PER CURIAM.
The appellant, Carter Allen Jaffe, challenges an order requiring him to pay restitution. We reverse.
. Appellant’s community control was revoked. The trial court sentenced appellant, including an order imposing restitution in the amounts of $6,885.84 and $7,883.74. We agree with appellant’s contention that the restitution order was improperly imposed because appellant did not receive notice and an opportunity to be heard. See Palag v. State, 622 So.2d 1151 (Fla. 1st DCA 1993).
Reversed and remanded.
CAMPBELL, A.C.J., and ALTENBERND and GREEN, JJ., concur.